*742OPINION.
Green
: The petitioner urges that under the decision in the Appeal of E. J. Barry, 1 B. T. A. 156, this Board has jurisdiction of over-assessments and that we may determine its tax liability for 1918. This question has been effectually disposed of by section 274(g) of the Revenue Act of 1926. See Appeal of Cornelius Cotton Mills, 4 B. T. A. 255.
The petitioner alleges that the Commissioner has erroneously refused to permit it to compute its inventories upon the average annual cost basis. It argues that, because of the length of time consumed by the various manufacturing processes and the fact that it frequently purchases thrown silk in substantial quantities, its method of computing inventory values is the only correct one. It argues that because the Commissioner used some other method in the computation of inventory values, such inventory values are necessarily wrong. To us there seems to be little merit in such a contention. In the individual case the manner of making the computation is of little importance. The all important thing is that the result was correct. The petitioner has offered no evidence upon which we can conclude that the result obtained by the Commissioner is not correct. *743The petitioner’s inventory is not before us and we can not determine whether, using the average-cost method, it arrived at a correct valuation in making its computation. Infrequent, indeed, is the valuation that may be correctly determined by one method only. No taxpayer can establish his right to relief before this Board by proving that his method of computation is superior to that used by the Commissioner, unless he at the same time shows that the valuation which he obtained is more nearly correct than that obtained by the Commissioner. If the result obtained by the Commissioner in his computation is just and reasonable, this Board will not disturb it regardless of the method used in making the computation.
It is argued by the petitioner that it has consistently followed the yearly average-cost method in computing this inventory and that this Board, in the Appeal of The Buss Co., 2 B. T. A. 266, has indicated that it regarded consistency in inventory methods as of the greatest importance. We find no occasion to depart from the principle there announcéd. In this appeal the evidence shows that the taxpayer did not itself regard the yearly average-cost method as producing a satisfactory valuation. The effect in those years of the arbitrary reduction made, was to reduce the yearly average cost to the closing market price. We feel we may reasonably assume, that the Commissioner, in accordance with the regulations, used in his computation the second alternative; cost or market, whichever is lower, which would lead us to the conclusion that as to such two years the disagreement between the petitioner and the Commissioner is in reality a disagreement as to the market price to be used in the computation. As to this market price there is no proof. There is no proof indicating that the Commissioner has erred in his computation of the tax.

Judgment for the Commissioner.